
	
		II
		111th CONGRESS
		1st Session
		S. 1610
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Cantwell (for
			 herself, Mr. Vitter,
			 Ms. Landrieu, Mrs. Murray, and Mr.
			 Martinez) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the shipping investment withdrawal rules in section 955 and to
		  provide an incentive to reinvest foreign shipping earnings in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 American Shipping Reinvestment Act of
			 2009.
		2.Repeal of qualified shipping investment
			 withdrawal rules
			(a)In generalSection 955 of the Internal Revenue Code of
			 1986 (relating to withdrawal of previously excluded subpart F income from
			 qualified investment) is hereby repealed.
			(b)Conforming amendments
				(1)Section 951(a)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by adding and at the end of
			 clause (i) and by striking clause (iii).
				(2)Section 951(a)(1)(A)(ii) is amended by
			 striking , and at the end and inserting , except that in
			 applying this clause amounts invested in less developed country corporations
			 described in section 955(c)(2) (as so in effect) shall not be treated as
			 investments in less developed countries..
				(3)Section 951(a)(3) of such Code (relating to
			 the limitation on pro rata share of previously excluded subpart F income
			 withdrawn from investment) is hereby repealed.
				(4)Section 964(b) of such Code is amended by
			 striking , 955,.
				(5)The table of sections for subpart F of part
			 III of subchapter N of chapter 1 of such Code is amended by striking the item
			 relating to section 955.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of controlled foreign corporations
			 ending on or after the date of the enactment of this Act, and to taxable years
			 of United States shareholders in which or with which such taxable years of
			 controlled foreign corporations end.
			3.One-time temporary dividends received
			 deduction for previously untaxed foreign base company shipping income
			(a)In generalIn the case of a corporation which is a
			 United States shareholder and for which an election under this section is made
			 for the taxable year, for purposes of the Internal Revenue Code of 1986, there
			 shall be allowed as a deduction in computing taxable income under section 63 of
			 such Code an amount equal to 85 percent of the cash distributions which are
			 received during such taxable year by such shareholder from controlled foreign
			 corporations to the extent that the distributions are attributable to
			 income—
				(1)which was derived by the controlled foreign
			 corporation in taxable years beginning before January 1, 2005, and
				(2)which would, without regard to the year
			 earned, be described in section 954(f) (as in effect before the enactment of
			 the American Jobs Creation Act of 2004).
				(b)Indirect dividendsA rule similar to the rule of section
			 965(a)(2) of the Internal Revenue Code of 1986 shall apply, determined by
			 treating cash distributions which are so attributable as cash dividends.
			(c)LimitationThe amount of dividends taken into account
			 under this section shall not exceed the amount permitted to be taken into
			 account under paragraphs (1), (3) (determined by substituting December
			 31, 2008 for October 3, 2004), and (4) of section 965(b)
			 of the Internal Revenue Code of 1986, determined as if such paragraphs applied
			 to this section.
			(d)Taxpayer election and
			 designationFor purposes of
			 subsection (a), a taxpayer may, on its return for the taxable year to which
			 this section applies—
				(1)elect to apply paragraph (3) of section
			 959(c) of the Internal Revenue Code of 1986 before paragraphs (1) and (2)
			 thereof, and
				(2)designate the extent, if any, to which a
			 cash distribution reduces a controlled foreign corporation’s earnings and
			 profits attributable to—
					(A)foreign base company shipping income
			 (determined under section 954(f) of the Internal Revenue Code of 1986 as in
			 effect before the enactment of the American Jobs Creation Act of 2004),
			 or
					(B)other earnings and profits.
					(e)Election
				(1)In generalThe taxpayer may elect to apply this
			 section to—
					(A)the taxpayer’s last taxable year which
			 begins before the date of the enactment of this Act, or
					(B)the taxpayer’s first taxable year which
			 begins during the 1-year period beginning on such date.
					(2)Timing of election and one-time
			 electionSuch election may be
			 made for a taxable year—
					(A)only if made on or before the due date
			 (including extensions) for filing the return of tax for such taxable year,
			 and
					(B)only if no election has been made under
			 this section or section 965 of the Internal Revenue Code of 1986 with respect
			 to the same distribution for any other taxable year of the taxpayer.
					(f)Reduction in benefits for failure To
			 maintain employment levels
				(1)In generalIf, during the period consisting of the
			 calendar month in which the taxpayer first receives a distribution described in
			 subsection (a) and the succeeding 23 calendar months, the taxpayer does not
			 maintain an average employment level at least equal to the taxpayer’s prior
			 average employment, an additional amount equal to $25,000 multiplied by the
			 number of employees by which the taxpayer's average employment level during
			 such period falls below the prior average employment (but not exceeding the
			 aggregate amount allowed as a deduction pursuant to subsection (a)) shall be
			 taken into account as income by the taxpayer during the taxable year that
			 includes the final day of such period.
				(2)Prior average employmentFor purposes of this paragraph, the
			 taxpayer’s prior average employment shall be the average number
			 of full time equivalent employees of the taxpayer during the period consisting
			 of the 24 calendar months immediately preceding the calendar month in which the
			 taxpayer first receives a distribution described in subsection (a).
				(3)Aggregation rulesIn determining the taxpayer’s average
			 employment level and prior average employment, all domestic members of a
			 controlled group (as defined in section 264(e)(5)(B) of the Internal Revenue
			 Code of 1986) shall be treated as a single taxpayer.
				(g)Special rulesRules similar to the rules of subsections
			 (d) and (e) and paragraphs (3), (4), and (5) of subsection (c) of section 965
			 of the Internal Revenue Code of 1986 shall apply for purposes of this
			 section.
			(h)Effective
			 dateThis section shall apply
			 to taxable years ending on or after the date of the enactment of this
			 Act.
			
